MEMORANDUM **
Ernest Leff appeals pro se from the district court’s order denying his motion to dismiss and granting plaintiffs’ application to renew judgment. We dismiss for lack of jurisdiction.
Pursuant to Federal Rule of Civil Procedure 69(a), state law applies to the procedures used “in proceedings supplementary to and in aid of a judgment.” By statute, judgments entered in California may be renewed within a ten year period after entry of judgment. See Cal.Civ.Proc.Code § 683.120 et seq. The entry of a renewal of judgment is a purely ministerial act performed by the court clerk upon the filing of an application that contains the requisite information. See Cal.Civ.Proc. Code § 683.150(a) (“Upon the filing of the application, the court clerk shall enter the renewal of the judgment in the court records”).
Accordingly, the district court’s order granting plaintiffs’ application to renew judgment, and denying Leff s motion chal*615lenging the renewal, was merely ministerial and is not an appealable order. See American Ironworks & Erectors, Inc. v. North American Constr. Corp., 248 F.3d 892, 898 (9th Cir.2001).
Leffs remaining contentions lack merit.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.